Citation Nr: 9912105	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  91-39 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
anxiety disorder, prior to December 2, 1997.

2.  Entitlement to a total evaluation based on 
unemployability, due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
February 1970.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in January 1997, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan for additional development.  The case is 
now before the Board for final appellate consideration.

Following the January 1997 remand, August 1998 rating 
decisions granted the veteran a 100 percent evaluation for 
anxiety disorder, effective December 2, 1997, and denied a 
total evaluation based on unemployability, due to service-
connected disability.  A January 1999 informal hearing 
presentation submitted on the veteran's behalf provides that 
there were no issues for the Board, in light of the August 
1998 rating decision granting a 100 percent evaluation for 
anxiety disorder.  However, the veteran's representative is 
without the authority to withdraw the veteran's appeal, as 
the representative has provided no written consent by the 
veteran.  In addition, the Board notes that even with due 
consideration of the August 1998 rating decisions, there 
remain in appellate status the issues of entitlement to an 
increased evaluation for anxiety disorder, prior to December 
2, 1997, and entitlement to a total evaluation based on 
unemployability, due to service-connected disability. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Prior to December 2, 1997, the veteran's service-
connected anxiety disorder resulted in unemployability.

3.  The veteran's service-connected disabilities have been 
shown to preclude substantially gainful employment consistent 
with the veteran's education and occupational history.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a 100 percent evaluation, 
prior to December 2, 1997, for anxiety disorder have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.132, Diagnostic Code 9400 (1996); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.130, Diagnostic Code 9400 (1998).

2.  The criteria for a total evaluation based on 
unemployability, due to service-connected disability, have 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 
3.340, 3.341 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an evaluation in excess of 30 percent for 
anxiety disorder, prior to December 2, 1997.

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim). The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  Medical records have been obtained and the 
veteran has been provide numerous VA examinations.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings in this case are determined by applying 
the criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule) found in 38 C.F.R. Part 4 
(1996 and 1998).  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Under the provisions of the Rating Schedule in effect prior 
to November 7, 1996, a 30 percent evaluation for anxiety 
disorder requires definite impairment in the ability to 
establish or maintain effective or wholesome relationships 
with people, and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  Diagnostic Code 9411.

A 50 percent evaluation for anxiety disorder requires that 
the ability to establish or maintain effective or favorable 
relationships with people be considerably impaired, and that 
by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  Diagnostic 
Code 9411.  

A 70 percent evaluation for anxiety disorder requires that 
the ability to establish and maintain effective or favorable 
relationships with people be severely impaired, and that by 
reason of the severity and persistence of psychoneurotic 
symptoms, there is severe impairment in the ability to obtain 
and retain employment.  Diagnostic Code 9411. 

A 100 percent evaluation for anxiety disorder requires that 
the attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community, or that there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities resulting 
in a profound retreat from mature behavior.  The individual 
may also be demonstrably unable to obtain or retain 
employment.  Diagnostic Code 9411.  

The United States Court of Appeals for Veterans Claims 
(Court) has determined that the three criteria enumerated for 
a 100 percent evaluation for a psychiatric disability are to 
be viewed separately, such that the veteran need only satisfy 
one of the three criteria in order to warrant the grant of a 
100 percent evaluation.  See Johnson v. Brown, Vet. App. 95, 
99 (1994).

Under the provisions of the Rating Schedule effective 
November 7, 1996, a 30 percent evaluation for anxiety 
disorder is warranted for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation  normal), due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent evaluation for anxiety disorder is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation for anxiety disorder is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities: speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

A 100 percent evaluation for anxiety disorder is warranted 
for total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  Historically, the veteran was 
granted service connection for psychoneurosis, anxiety 
reaction, by an April 1970 rating decision.  The evaluation 
was 30 percent, effective February 1970.  An August 1984 
rating decision reclassified the service-connected 
psychiatric disability as schizophrenia, paranoid type.  

A rating decision dated in May 1985, and corrected in 
September 1985, reduced the evaluation for schizophrenia, 
paranoid type from 30 percent to noncompensable, effective 
from June 1, 1985.  The appellant expressed disagreement with 
the rating reduction.  An August 1987 rating decision 
restored the 30 percent evaluation, effective October 1983.  
This rating decision identified the disability as anxiety 
disorder (history atypical psychosis).  Most recently, an 
August 1998 rating decision granted the veteran a 100 percent 
evaluation for anxiety disorder, effective December 2, 1997.  

The veteran filed a claim for an increased rating on October 
18, 1985.  The provisions of 38 C.F.R. § 3.400(o)(2) (1998) 
provide for the consideration of whether increased disability 
has been demonstrated within a one year period prior to 
receipt of a reopened increased rating claim.  However, the 
record contains no clinical reports pertaining to the 
veteran's psychiatric disability status during the one year 
period prior to October 1985 other than a July 1985 VA 
examination report.  At that time, the veteran reported he 
was no longer working in a Post Office as he had been labeled 
"dangerous to others."  He was on psychiatric medication.  
He complained of guilt feelings, anxiety, withdrawal from 
everyone, including his family, tension, negative emotions 
and anger.  The examiner noted the veteran was not able to 
cooperate and finish psychiatric examination, and that he 
appeared overtly paranoid and disturbed.  It was stated there 
was evidence of a personality disorder.  Based on the 
veteran's medical history, the examiner stated the diagnosis 
would be paranoid-type schizophrenia.  It was also opined 
that the veteran's history indicated severe social and 
vocational impairment.

Turning to the evidence pertaining to the severity of the 
veteran's service-connected anxiety disorder for the period 
from October 1985 to December 1997, the Board notes that the 
veteran was awarded temporary total disability evaluations 
under Paragraph 29 for hospital treatment of his service-
connected psychiatric disability many times.  Such benefits 
were awarded from October 9, 1985, to December 1, 1985; from 
December 10, 1985 to February 1, 1986; from June 9, 1988 to 
September 1, 1988; from December 10, 1988 to March 1, 1989; 
from November 1989 to January 1990; from June 7, 1990 to 
September 1, 1990; from September 14, 1990 to December 1, 
1990; from December 4, 1991 to February 1, 1992; from October 
16, 1993 to February 1, 1994; and from April 1, 1996 to June 
1, 1996.  

The claims file contains a December 1986 report from two 
psychiatrists at a VA mental hygiene clinic.  The report 
provides that the veteran had been seen at the mental hygiene 
clinic since 1970.  He had been provided Axis I diagnoses of 
generalized anxiety disorder, and dysthymic disorder.  The 
veteran's treatment consisted of psychotherapy and 
chemotherapy involving several prescription medications.  

The report summarized the veteran's condition for the last 
five years.  It was reported the veteran continued to 
experience moderately severe anxiety and depression, 
difficulties with interpersonal relationships, difficulty 
controlling aggression, fear of loss of control and 
nightmares about combat experiences in Vietnam.  It was 
clinically opined that the veteran was not able to work on a 
continuous basis as a result of his mental state.  It was 
noted that his adjustment had been judged extremely poor in 
spite of continued treatment, and that he was currently 
considered unable to work due to his instability.  It was 
recommended that he continue treatment in the mental hygiene 
clinic. 

The veteran underwent a VA psychiatric evaluation in March 
1987, which resulted in a diagnosis of generalized anxiety 
disorder, chronic.  The examiner summarized that at the 
present time, the veteran had a mild to moderate degree of 
vocational and social inadaptability as compared to his 
lifelong pattern of adjustment.  

A VA psychiatric evaluation was undertaken in December 1988.  
The result was an Axis I diagnosis of anxiety reaction, 
substance abuse, and marijuana and morphine abuse.  The Axis 
V level of adjustment was moderate social impairment and 
severe vocational impairment.  

The veteran was provided a VA psychiatric evaluation in April 
1990.  The Axis I diagnosis was anxiety disorder, 
generalized, and the Axis V level of adjustment was that the 
veteran's social and industrial adjustment was moderately 
impaired.  The veteran was provided another VA psychiatric 
evaluation in December 1990.  His Axis I diagnosis was 
anxiety condition, generalized, acute, moderately severe, and 
his Axis V GAF score was approximately 50 as the best and the 
current that year.  

The veteran was hospitalized at the Allen Park, Michigan, VA 
Medical Center (VAMC) from August 23, 1991 to September 5, 
1991.  He was admitted after hitchhiking from Kentucky, and 
he said that he had been traveling in Southern states because 
someone was after him.  He complained of depression, suicidal 
thoughts without intent, feeling that others were working 
against him, auditory and visual hallucinations of Vietcong 
being after him, and a belief that people were talking to him 
in Chinese and were trying to kill him. He had been arrested 
in Tennessee for throwing bricks at imagined persecutors.  He 
had a past history of violent behavior, having choked his 
wife and children when he imagined that they were Vietcong.  
At admittance, the diagnosis was schizoaffective disorder, 
PTSD.  The pertinent discharge diagnosis was mixed substance 
abuse disorder.  

The report of a June 1993 VA examination reflects that the 
veteran was examined by a board of two psychiatrists.  The 
veteran's Axis I diagnosis was acute confusional state and 
his Axis V GAF score was 10.  The examiners noted that the 
veteran could not be considered mentally competent in his 
current state for the handling of money, or even of 
independent unsupervised action.  

In October 1994, a VA field examination took place in order 
to judge the veteran's competency.  The field examiner noted 
that on his arrival the veteran was complaining to another 
man about the ghosts in his apartment, and how they were 
trying to get him.  After reviewing the veteran's claims file 
and interviewing him at his home, the field examiner had the 
opinion that the veteran was not employable.  The examiner 
also had the opinion that the veteran was not a candidate for 
any type of job training.  

The veteran was hospitalized at a VAMC from April 1, 1996 to 
May 3, 1996.  Prior to that he had been admitted to a private 
facility for belligerent, hostile, confused and threatening 
behavior.  The veteran stated that his sister, with whom he 
lived, had called the police on him for beating up family 
members but that he had no recollection of this.  The 
veteran's sister reported that he had been living with her 
for a year.  She indicated that he drank almost daily, stared 
into the sky, slept at intervals, was suspicious, and claimed 
that people were following and watching him.  He admitted to 
hearing voices of babies which were combat-related and seeing 
"critters and bugs," but denied any recently.  During his 
hospital stay, the veteran variously reported poor 
concentration, trouble sleeping, occasional auditory and 
visual hallucinations, and believing that people could read 
his thoughts.  The veteran's Axis I diagnosis at discharge 
was psychosis, not otherwise specified; alcohol dependence; 
and rule-out post-traumatic stress disorder, combat related. 

In light of the above evidence, the Board finds that during 
the period from October 1985 to December 2, 1997, the 
veteran's anxiety disorder is most accurately evaluated as 
100 percent disabling, under both the criteria in effect 
prior to November 7, 1996, as well as the revised criteria 
that became effective on that date.

From October 1985, the veteran has been hospitalized for his 
service-connected psychiatric disability so often he could 
not realistically have kept a job.  Second, the veteran's 
frequent hospitalizations show that his anxiety disorder is 
so serious as to render him unable to take care of himself, 
let alone keep a job, for long and frequent periods of time.  

Moreover, there is competent VA medical evidence that the 
veteran was unemployable due to his service-connected 
psychiatric disability as early as December 1986.  Also, in 
December 1988 he was noted to be severely vocationally 
impaired.  The veteran's June 1993 GAF score of 10 indicates 
that his anxiety disorder has resulted in a persistent danger 
of severely hurting himself or others (e.g., recurrent 
violence) or persistent inability to maintain minimal 
personal hygiene, or serious suicidal act with clear 
intention of death.  DSM-IV;  38 C.F.R. § 4.125.  The 
veteran's April 1990 GAF score of 50 indicates that his 
anxiety disorder has resulted in serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social occupational, or 
school functioning (e.g., no friends, unable to keep a job.  
Id.  In addition, an October 1994 VA field examination found 
the veteran unemployable.  

The medical record before the Board also indicates that the 
veteran's anxiety disorder prevents all normal social 
interaction with other people, including family members.  In 
addition, the medical record contains evidence that the 
veteran's sense of reality is so tenuous that he experiences 
auditory and visual hallucinations.  There has been no 
clinical dissociation of manifestations of the service-
connected psychiatric disability from nonservice-connected 
psychiatric disability, to include substance abuse.

In light of the above, the Board finds that the veteran's 
service-connected anxiety disorder warrants a 100 percent 
evaluation for the period from October 1985 to December 2, 
1997, under the old and the new criteria for evaluating 
psychiatric disabilities.  

II.  Entitlement to a total evaluation based on 
unemployability, due to service-connected disability.

The law provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned, when the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability.  38 C.F.R. 
3.340, 3.341, 4.16.  

The Board notes that the veteran's service-connected 
psychiatric disability has, in this decision, been found by 
the Board to warrant a 100 percent schedular evaluation under 
both the old and the new criteria for evaluating psychiatric 
disabilities.  Service connection is also established for 
shell fragment wounds of the right forearm, right fifth 
finger and right thigh, each rated noncompensable.  Even 
without considering the appropriateness of the noncompensable 
evaluations assigned for the shell fragment wounds, the Board 
finds that the clinical evidence of record is sufficient to 
establish that the veteran is unable to sustain substantially 
gainful employment consistent with his remote occupational 
history and high school education.  Indeed, several VA 
examiners have stated their clinical opinion that the veteran 
was unable to work due to his service-connected psychiatric 
disability.  

In view of the foregoing, the Board finds that a total rating 
based on individual unemployability due to service-connected 
disability is warranted, and the claim for this benefit is 
granted.


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 100 percent evaluation for anxiety disorder, from 
October 1985 to December 2, 1997, is granted.  

Entitlement to a total evaluation based on unemployability, 
due to service-connected disability, is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

